DETAILED ACTION

This action is responsive to communications filed on December 8, 2020. This action is made Non-Final.
Claims 19-36 are pending in the case. 
Claims 19, 31, and 33 are independent claims.
Claims 19-22 and 29-36 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 12/08/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19, 20, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwema et al., US Patent Application Publication no. US 2004/0021700 (“Iwema”), and further in view of Gibbs et al., US Patent Application Publication no. US 2011/0314021 (“Gibbs”).
Claim 19:
	Iwema teaches or suggests a handwriting input display apparatus that causes a display to display a stroke generated by an input to the display as a handwritten object, the handwriting input display apparatus comprising: 
display control processing circuitry for causing the display to display character string candidates including a handwriting recognition candidate, which is a result of recognizing the handwritten object as a character string, when the handwritten object does not change (see Fig. 4A-4C, 6A, 6B, 7A, 7B – para. 0044 - stylus 204, a user can select, highlight, and/or write on the digitizing display surface; para. 0045 – pressure upon (or other physical contact with) the display screen or other digitizing surface is necessary to effect input; para. 0050 - user interface (UI) by which the user may make corrections to some or all of text recognition results corresponding to ink 301. This user interface comprises a correction dialog. displayed text may include text for more than one electronic ink word. If, as shown in FIG. 4A, the user only designated the single electronic ink word "correction" (or more accurately, only designated ink intended to represent the word correction), correction dialog 310 may also display recognition results. if the user designates ink having 
wherein, when the handwriting recognition candidate is selected, the display control processing circuitry causes the display to erase a display of the character string candidates and a display of the handwritten object, and causes the display to display a character string object, which is a character string indicated by the selected handwriting recognition candidate, at a position where the erased handwritten object was displayed (see Fig. 4A-4C, 6A, 6B, 7A, 7B, 15A, 15B - ; para. 0051 -include a region 320 that provides alternate recognition results. region 320 displays alternate text choices. Upon dialog initiation, region 320 may initially display alternates for the text associated with the designated ink; para. 0052 - If one of the text alternates within region 320 is correct, however, the user could choose that text. the chosen alternate text would then replace the originally selected recognition result. The alternate text recognition result may replace the initial text recognition result; para. 0076 - using the invention to replace ink with text that maintains position. replace (substitute) the handwriting ink with the associated text; para. 0078 - certain ink can be replaced with text or non-text matter. Indeed, a user may completely replace ink with the corresponding text, effectively deleting the ink and creating a text document.); and 
when selection of the handwriting candidate is not performed and the display of the character string candidates is erased, the display control processing circuitry causes the handwritten object to be kept displayed to allow a user to continue handwriting input (see Fig. 4A, 4B, 5A, 9A, 9B; para. 0048 - the recognition results may exist as separate text, graphics or other object type that is associated with the ink, but that may be modified or replaced without changing the actual ink; para. 0051 - If none of the alternates are correct; para. 0052 - the ink itself would not be modified.  para. 0053 - if the user had simply changed his or her mind; para. 0056 - user determines whether correction of the recognition results are desired. Determination is made regarding whether any of the displayed alternate recognition results is desired. If no, the opportunity to provide additional information occurs; para. 0057 - If no alternate is chosen, the correction process could skip to step 590 and end. Using the UI of FIG. 4A as an example, the user could elect not to select an alternate.).
Iwema fails to explicitly disclose does not change for a predetermined time period; and selection is not performed for a predetermined time period.
Gibbs teaches or suggests does not change for a predetermined time period; and selection is not performed for a predetermined time period (see para. 0029 - identifies a partial input (302-partial input) when an input is identified prior to when the user indicates completion of the input string. determines or receives notification that the user has not selected one of the predictions within a specified time period; para. 0035 - partial input is identified by detecting the absence of a character being entered within a period of time, the absence representing a pause by the user. The pause may signify that the user has entered one search term or portion of the complete string but has not entered the space 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Iwema, to include does not change for a predetermined time period; and selection is not performed for a predetermined time period for the purpose of efficiently tracking and determining user input and selection intentions based on timings, as taught by Gibbs (0029).
Claim(s) 31-33:
Claim(s) 31-33 correspond to Claim 19, and thus, Iwema and Gibbs teach or suggest the limitations of claim(s) 31-33 as well.

Claim 20:
Iwema further teaches or suggests wherein the display control processing circuitry causes the display to display the character string candidates including a recognition conversion candidate, which is another character string converted from the handwriting recognition candidate (see Fig. 4C, 6A, 6B, 7A; para. 0044 - stylus 204, a user can select, highlight, and/or write on the digitizing display surface; para. 0045 – pressure upon (or other physical contact with) the display screen or other digitizing surface is necessary to effect input; para. 0050 - user interface (UI) by which the user may make corrections to some or all of text recognition results corresponding to ink 301. This user interface 
when the recognition conversion candidate is selected, the display control processing circuitry causes the display to erase the display of the character string candidates and the display of the handwritten object, and causes the display to display a character string object, which is a character string indicated by the selected recognition conversion candidate, at a position where the erased handwritten object was displayed (see Fig. 4C, 6A, 6B, 7A, 15A, 15B; para. 0051 -include a region 320 that provides alternate recognition results. region 320 displays alternate text choices. Upon dialog initiation, region 320 may initially display alternates for the text associated with the designated ink; para. 0052 - If one of the text alternates within region 320 is correct, however, the user could choose that text. the chosen alternate text would then replace the originally selected recognition result. The alternate text recognition result may replace the initial text recognition result; para. 0076 - 
when selection of the recognition conversion candidate is not performed and the display of the character string candidates is erased, the display control processing circuitry causes the handwritten object to be kept displayed (see Fig. 4A, 4B, 5A, 9A, 9B; para. 0048 - the recognition results may exist as separate text, graphics or other object type that is associated with the ink, but that may be modified or replaced without changing the actual ink; para. 0051 - If none of the alternates are correct; para. 0052 - the ink itself would not be modified.  para. 0053 - if the user had simply changed his or her mind; para. 0056 - user determines whether correction of the recognition results are desired. Determination is made regarding whether any of the displayed alternate recognition results is desired. If no, the opportunity to provide additional information occurs; para. 0057 - If no alternate is chosen, the correction process could skip to step 590 and end. Using the UI of FIG. 4A as an example, the user could elect not to select an alternate.).
Iwema fails to explicitly disclose selection is not performed for a predetermined time period.
Gibbs teaches or suggests selection is not performed for a predetermined time period (see para. 0029 - identifies a partial input (302-partial input) when an input is identified prior to when the user indicates completion of the input string. determines or receives notification that the user has not selected one of the predictions within a specified time period; para. 0035 - partial input is identified by detecting the absence of a character being 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Iwema, to include selection is not performed for a predetermined time period for the purpose of efficiently tracking and determining user input and selection intentions based on timings, as taught by Gibbs (0029).
Claim(s) 34:
Claim(s) 34 correspond to Claim 20, and thus, Iwema and Gibbs teach or suggest the limitations of claim(s) 34 as well.

Claim 30:
	Iwema further teaches or suggests wherein the change of the handwritten object is an addition of the stroke to the handwritten object, or one of a deletion, movement, deformation and division of the stroke in the handwritten object (see para. 0051 - user may further be able to specify what text should be associated with the ink. In the example of FIG. 4A, the user might select the Options button 322, and then be presented with another interface that provides the user with the ability to more neatly write the desired word; para. 0053 - provide new input via the Options button 322. The user might be able to "force" association .

Claims 21, 22, 29, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwema, in view of Gibbs, and further in view of Winebrand et al., US Patent Application Publication no. US 2017/0270357 (“Winebrand”).
Claim 21:
Iwema further teaches or suggests wherein the display control processing circuitry causes the display to display the character string candidates including a recognition candidate, which is another character string converted from the handwriting recognition candidate (see Fig. 4C, 6A, 6B, 7A; para. 0044 - stylus 204, a user can select, highlight, and/or write on the digitizing display surface; para. 0045 – pressure upon (or other physical contact with) the display screen or other digitizing surface is necessary to effect input; para. 0050 - user interface (UI) by which the user may make corrections to some or all of text recognition results corresponding to ink 301. This user interface comprises a correction dialog. displayed text may include text for more than one electronic ink word. If, as shown in FIG. 4A, the user only designated the single electronic ink word "correction" (or more accurately, only designated ink intended to represent the word correction), correction dialog 310 may also display recognition results. if the user designates ink having multiple text words as part of the recognition results, display of those multiple words may provide sufficient contextual information; para. 0051 -include a region 320 that provides alternate recognition results. region 320 displays alternate text choices. Upon dialog initiation, region 320 may initially display alternates for the text associated with the 
when the recognition candidate is selected, the display control processing circuitry causes the display to erase the display of the character string candidates and the display of the handwritten object, and causes the display to display a character string object, which is a character string indicated by the selected recognition candidate, at a position where the erased handwritten object was displayed (see Fig. 4C, 6A, 6B, 7A, 15A, 15B; para. 0051 -include a region 320 that provides alternate recognition results. region 320 displays alternate text choices. Upon dialog initiation, region 320 may initially display alternates for the text associated with the designated ink; para. 0052 - If one of the text alternates within region 320 is correct, however, the user could choose that text. the chosen alternate text would then replace the originally selected recognition result. The alternate text recognition result may replace the initial text recognition result; para. 0076 - using the invention to replace ink with text that maintains position. replace (substitute) the handwriting ink with the associated text; para. 0078 - certain ink can be replaced with text or non-text matter. Indeed, a user may completely replace ink with the corresponding text, effectively deleting the ink and creating a text document.); and 
when selection of the recognition candidate is not performed and the display of the character string candidates is erased, the display control processing circuitry causes the handwritten object to be kept displayed (see Fig. 4A, 4B, 5A, 9A, 9B; para. 0048 - the recognition results may exist as separate text, graphics or other object type that is associated with the ink, but that may be modified or replaced without changing the actual 
Iwema fails to explicitly disclose selection is not performed for a predetermined time period.
Gibbs teaches or suggests selection is not performed for a predetermined time period (see para. 0029 - identifies a partial input (302-partial input) when an input is identified prior to when the user indicates completion of the input string. determines or receives notification that the user has not selected one of the predictions within a specified time period; para. 0035 - partial input is identified by detecting the absence of a character being entered within a period of time, the absence representing a pause by the user. The pause may signify that the user has entered one search term or portion of the complete string but has not entered the space key (or other delimiting character) to start entering another term; para. 0039 - user has not selected one of the predictions within a specified time period. if the user has not selected one of the predictions within a specified period of time (e.g., 5 or 10 seconds) (302-timeout).).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Iwema, to include selection is not performed for a predetermined time period for the purpose 
Iwema fails to explicitly disclose string candidates including a prediction candidate.
Winebrand teaches or suggests string candidates including a prediction candidate (see Fig. 1-3A; para. 0004 - provides for displaying suggested autocompletion words or predictive text along a same line as the inking or in a same area used for inking. Optionally, the suggested auto-completion words or predictive text are also displayed in a same handwriting as the handwriting used for inking; para. 0025 - strokes are converted to text code that can be used by an auto-completion or predictive text algorithm (block 420). As the user is providing the strokes, an auto-completion or predictive text algorithm displays suggestions.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Iwema, to include string candidates including a prediction candidate for the purpose of efficiently speeding up the inking process and correcting errors or misspellings, as taught by Winebrand (0004).
Claim(s) 35:
Claim(s) 35 correspond to Claim 21, and thus, Iwema, Gibbs, and Winebrand teach or suggest the limitations of claim(s) 35 as well.

Claim 22:
Iwema further teaches or suggests wherein the display control processing circuitry causes the display to display the character string candidates including a conversion candidate, which is another character string converted from the handwriting recognition candidate (see Fig. 4C, 6A, 6B, 7A; para. 0044 - stylus 204, a user can select, highlight, and/or write on the digitizing display surface; para. 0045 – pressure upon (or other physical contact with) the display screen or other digitizing surface is necessary to effect input; para. 0050 - user interface (UI) by which the user may make corrections to some or all of text recognition results corresponding to ink 301. This user interface comprises a correction dialog. displayed text may include text for more than one electronic ink word. If, as shown in FIG. 4A, the user only designated the single electronic ink word "correction" (or more accurately, only designated ink intended to represent the word correction), correction dialog 310 may also display recognition results. if the user designates ink having multiple text words as part of the recognition results, display of those multiple words may provide sufficient contextual information; para. 0051 -include a region 320 that provides alternate recognition results. region 320 displays alternate text choices. Upon dialog initiation, region 320 may initially display alternates for the text associated with the designated ink; para. 0052 - region 314 of correction dialog 310, the user's handwritten ink has been correctly recognized, i.e., each character has been correctly identified as written. However, the appropriate software has also determined that this string of characters.);
when the conversion candidate is selected, the display control processing circuitry causes the display to erase the display of the character string candidates and the display of the handwritten object, and causes the display to display a character string object, which is a character string indicated by the selected conversion candidate, at a position where the erased handwritten object was displayed (see Fig. 4C, 6A, 6B, 7A, 15A, 15B; para. 0051 -include a region 320 that provides alternate recognition results. region 320 displays 
when selection of the conversion candidate is not performed and the display of the character string candidates is erased, the display control processing circuitry causes the handwritten object to be kept displayed (see Fig. 4A, 4B, 5A, 9A, 9B; para. 0048 - the recognition results may exist as separate text, graphics or other object type that is associated with the ink, but that may be modified or replaced without changing the actual ink; para. 0051 - If none of the alternates are correct; para. 0052 - the ink itself would not be modified.  para. 0053 - if the user had simply changed his or her mind; para. 0056 - user determines whether correction of the recognition results are desired. Determination is made regarding whether any of the displayed alternate recognition results is desired. If no, the opportunity to provide additional information occurs; para. 0057 - If no alternate is chosen, the correction process could skip to step 590 and end. Using the UI of FIG. 4A as an example, the user could elect not to select an alternate.).
Iwema fails to explicitly disclose string candidates including a prediction candidate.
string candidates including a prediction candidate (see Fig. 1-3A; para. 0004 - provides for displaying suggested autocompletion words or predictive text along a same line as the inking or in a same area used for inking. Optionally, the suggested auto-completion words or predictive text are also displayed in a same handwriting as the handwriting used for inking; para. 0025 - strokes are converted to text code that can be used by an auto-completion or predictive text algorithm (block 420). As the user is providing the strokes, an auto-completion or predictive text algorithm displays suggestions.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Iwema, to include string candidates including a prediction candidate for the purpose of efficiently speeding up the inking process and correcting errors or misspellings, as taught by Winebrand (0004).
Claim(s) 36:
Claim(s) 36 correspond to Claim 22, and thus, Iwema, Gibbs, and Winebrand teach or suggest the limitations of claim(s) 36 as well.

Claim 29:
	Iwema further teaches or suggests wherein when the handwritten object is selected and an addition of the stroke to the selected handwritten object or one of a deletion, movement, deformation and division of the stroke in the handwritten object occurs (see para. 0050 - the displayed text may include text for more than one electronic ink word. If, as shown in FIG. 4A, the user only designated the single electronic ink word "correction" (or 
	Winebrand further teaches or suggests an addition of the stroke, the display control processing circuitry causes the display to display the character string candidates (see Fig. 1-3A; para. 0004 - user's experience during inking may be enhanced by also displaying the suggested words in the same handwriting as the inking; para. 0025 - As the user is providing the strokes, an auto-completion or predictive text algorithm displays suggestions; Claim 1 - displaying at least one suggested word in-line with the inking, wherein the at least one suggested word is based on the letters identified; Claim 7 - suggested word associated with a highest probability of being the word intended by the user providing the handwritten ink is the word displayed in-line with the inking.).
	Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Iwema, to include an addition of the stroke, the display control processing circuitry causes the display to display the character string candidates for the purpose of efficiently speeding .

Allowable Subject Matter
Claims 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176